DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 9/8/2020. Claims 1-50 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster (US 2015/0197360 A1).
	Regarding claim 1, Lancaster discloses a method of wrapping a load (406 – Fig. 5) with packaging material (410 – Fig. 5) using a wrapping apparatus (400 – Fig. 5) of a type including a packaging material dispenser (404 – Fig. 5) for dispensing packaging material to the load, the method comprising: generating relative rotation between the packaging material dispenser and the load about a center of rotation (para. 0095); sensing a rate of the packaging material exiting the packaging material dispenser (para. 0115, lines 3-7); and controlling a dispense rate of the packaging material dispenser during the relative rotation based at least in part on a geometric relationship between the packaging material dispenser and a calculated location (the corner radials, para. 0116, line 3) of at least one corner of the load within a plane perpendicular to the center of rotation (para. 0099; para. 0116, lines 1-7; and para. 00134 of application 61/718429, incorporated by reference in para. 0117), and further based at least in part on the sensed rate of the packaging material exiting the packaging material dispenser (para. 0099 and para. 0015, lines 1-7).

Lancaster further discloses:
	Claim 2, the at least one corner includes a first corner (any of the four corners of 406 – Fig. 5), the method further comprising calculating the position of the first corner based at least in part upon one or more dimensions of the load (para. 0115, lines 11-15 and para. 0116, lines 1-7).

(para. 0115, lines 11-15).

	Claim 4, wherein the one or more dimensions are input by an operator (para. 0115, lines 11-15).

	Claim 5, the one or more dimensions are sensed by one or more sensors directed at the load (the load distance sensor, para. 00133 of application 61/718429, incorporated by reference in para. 0117).

	Claim 6, the one or more dimensions are retrieved from a wrap profile stored in the wrapping apparatus (para. 00133 of application 61/718429, incorporated by reference in para. 0117, the geometric profile is interpreted to be a wrap profile).

	Claim 7, the one or more dimensions are based at least in part upon a standard load type representative of the load, and wherein the one or more dimensions are determined without sensing the one or more dimensions from the load and without receiving input from an operator or a wrap profile specific to the load (para. 0115, lines 11-15, “may be received from a database or other electronic data source” requires a standard load type representative of the load).

(para. 0115, lines 11-15).

	Claim 9, the offset is based at least in part upon a standard load type representative of the load, and wherein the offset is determined without sensing the load and without receiving input from an operator or a wrap profile specific to the load (para. 0114, lines 11-15, “may be received from a database or other electronic data source” requires a standard load type representative of the load).

	Claim 21, the packaging material dispenser (404 – Fig. 5) includes a pre-stretch assembly (at 424 – Fig. 5), and wherein sensing the rate of the packaging material exiting the packaging material dispenser includes sensing rotation of an idle roller (412 – Fig. 5) disposed downstream of the pre-stretch assembly (para. 0115, lines 3-7).

	Claim 22, the idle roller (412 – Fig. 5) forms an exit point for the packaging material dispenser (para. 0097, lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US 2015/0197360 A1) in view of Lancaster ‘927 (US 2011/0131927).
	Regarding claim 33, Lancaster discloses a method of wrapping a load (406 – Fig. 5) with packaging material (410 – Fig. 5) using a wrapping apparatus (400 – Fig. 5) of the type including a packaging material dispenser (404 – Fig. 5) for dispensing packaging material to the load, the method comprising: generating relative rotation between the packaging material dispenser and the load about a center of rotation (para. 0095); sensing a rate of the packaging material exiting the packaging material dispenser (para. 0115, lines 3-7); and controlling a dispense rate of the packaging material dispenser during the relative rotation, wherein controlling the dispense rate includes: at a first rotational position, generating a dispenser control signal based on the sensed rate of the packaging material exiting the packaging material dispenser (the signal indicating the tangential velocity generated from the sensed rate of the packaging material; para. 0099 and para. 0115, lines 1-7); and using the dispenser control signal to control the dispense rate of the packaging material dispenser (para. 0099).
	However, Lancaster does not disclose that controlling the dispense rate includes generating a curve that varies over at least a portion of a relative revolution about the center of rotation based at least in part upon one or more dimensions of the load within a plane perpendicular to the center of rotation.
(para. 0086). One of ordinary skill in the art, upon reading the teaching of Lancaster ‘927, would have recognized that the wrapping apparatus of Lancaster would also be capable of using the method of Lancaster ‘927 for controlling the dispensing rate. Furthermore, since Lancaster ‘927 teaches that the curve may be used as a baseline and the dispensing roller may be set and adjusted based on the curve, one of ordinary skill in the art would also recognize that the method Lancaster ‘927 is capable of being combined with the method of Lancaster.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the controlling of the dispense rate of Lancaster such that it also included generating a curve as taught by Lancaster ‘927. One of ordinary skill in the art would have been motivated to make this modification in order to lower the magnitude of the adjustments made to the dispensing rate thereby improving the responsiveness of the dispensing rate. Note that the combination of Lancaster and Lancaster ‘927 would result in “generating a dispenser control signal by combining a value of the curve corresponding to the first rotational position with the sensed rate of the packaging material exiting the packaging material dispenser” since the packaging material dispenser can only change the rate to a discrete value and thus the two value must be combined before the dispense rate can change.

	Claim 36, controlling the dispense rate further comprises applying a wrap force parameter (the sensed film angle, para. 0113, lines 1-2) such that the dispenser control signal is scaled by the wrap force parameter (para. 0113).

	Claim 37, controlling the dispense rate further comprises applying a rotational data shift such that the dispenser control signal is shifted to offset system lag (para. 0116, lines 17-20).

Allowable Subject Matter
Claims 10-20, 23-32, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-43 and 46-50 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/22/2022